
	
		II
		111th CONGRESS
		1st Session
		S. 1725
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2009
			Mr. Dodd (for himself,
			 Mr. Feingold, Mr. Leahy, and Mr.
			 Merkley) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978 to remove retroactive immunity protection for electronic communications
		  service providers that participated in the Terrorist Surveillance Program and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retroactive Immunity Repeal
			 Act.
		2.Repeal of
			 certain protections for electronic communication service providers
			(a)RepealThe
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as
			 amended by the FISA Amendments Act of 2008 (Public Law 110–261; 112 Stat.
			 2436), is amended by striking title VIII (50 U.S.C. 1885 et seq.).
			(b)Technical
			 amendmentThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as
			 amended by section 202 of the FISA Amendments Act of 2008 (Public Law 110–261;
			 112 Stat. 2471), is amended by striking the items relating to title
			 VIII.
			
